DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 Reasons for Allowance
The present invention is directed to a route. At a router, at least one memory and computer program code stored therein are configured to, with at least one processor, cause the router to: determine source router identification information for a tunnel traversing the router based on a routable source IP address for the tunnel; determine destination router identification information for the tunnel based on a routable destination IP address for the tunnel; program a bit string entry for the tunnel in a Bit Index Forwarding Table (BIFT) for tunnels from a source router to a plurality of destination routers, the BIFT being indexed based on the source router identification information and at least a portion of the destination router identification information; and route packet data received at the router according to the BIFT. Each independent claim uniquely identifies distinct features.

The following is an examiner’s statement of reasons for allowance: Claims 23-44 (renumbering as 1-22 respectively) are allowed.

Wang et al (US 20180287934 A1) discloses router for 
determine source router identification information for a plurality of tunnels traversing the router based on a routable source IP address for each of the plurality of tunnels, each tunnel of the plurality of tunnels representing a path from a source router to one respective destination router (par 0064, 0074 and 0076), 
determine destination router identification information for each tunnel of the plurality of tunnels based on a routable destination IP address for the tunnel (par 0064, 0074, 0076, 0106, 0108), 
program a bit string entry for each tunnel of the plurality of tunnels in a Bit Index Forwarding Table (BIFT) for tunnels from the source router to a plurality of destination routers, the BIFT being indexed based on the source router identification information and at least a portion of the destination router identification information (par 0040, 0045, 0051, 0053, 0064, 0076, 0102-0103, 0108).
route packet data received at the router according to the BIFT (par 0108-0109, 0132).

Wijnands et al (US 20180131532 A1, PUB date: May 10, 2018) discloses router for
route packet data received at the router to any subset according to the BIFT (par 0096).

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “route packet data received at the router to any subset of tunnels according to the BIFT” in claim 23.

Wang et al (US 20180287934 A1) discloses router for 
segregate a plurality of tunnels into a plurality of subsets of tunnels based on destination subdomain and set identification information for the plurality of tunnels, each tunnel of the plurality of tunnels representing a path from a source router to one respective destination router (par 0064 and 0076), 
encode bit strings of each of the tunnels in a first subset of tunnels among the plurality of subsets of tunnels to generate a first tunnel bit string (par 0040, 0064, 0076, 0087-0089), and 
route packet data received at the router according to a Bit Index Forwarding Table (BIFT) (par 0108-0109, 0132) by 
generating a BIER packet for an adjacency next-hop of at least a first of the plurality of tunnels corresponding to the first tunnel bit string (par 0040, 0064, 0076, 0078, 0086-0087), and 
sending the BIER packet to the adjacency next-hop (par 0098).

Wijnands et al (US 20180131532 A1, PUB date: May 10, 2018) discloses router for
route packet data received at the router to any subset according to the BIFT (par 0096).

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “route packet data received at the router to any subset of tunnels according to a Bit Index Forwarding Table (BIFT) by 
generating a BIER packet for an adjacency next-hop of at least a first of the plurality of tunnels corresponding to the first tunnel bit string, and 
sending the BIER packet to the adjacency next-hop” in claim 32.

Wang et al (US 20180287934 A1) discloses router for 
parse a BIER header of a received BIER packet to obtain source router identification information and destination router identification information for a tunnel bit string included in the BIER header, the tunnel bit string representing a set of tunnels, the destination router identification information including destination subdomain and set identifier information for the set of tunnels (par 0064, 0076, 0108, 0119-0121),
 identify a BIFT based on at least the source router identification information and the destination router identification information, the BIFT including respective bit string entries corresponding to respective tunnels, each tunnel of the respective tunnels representing a path from a source router to one respective destination router (par 0064, 0076-0077, 0079, 0108), 
route the BIER packet according to the BIFT (par 0108-0109, 0132) by
identifying a first bit position in the tunnel bit string included in the BIER header (par 0040, 0079, 0108), 
determining bit string entry, of the respective bit string entries, in the BIFT based on the first bit position in the tunnel bit string (par 0040, 0098), 
obtaining an adjacency next-hop for a payload of the received BIER packet based on the bit string entry in the BIFT (par 0098, 0111), and 
sending a BIER packet including the payload to the adjacency next-hop (par 0098).

Wijnands et al (US 20180131532 A1, PUB date: May 10, 2018) discloses router for
route the BIER packet to any subset according to the BIFT (par 0096).

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “route the BIER packet to any subset of tunnels according to the BIFT by
identifying a first bit position in the tunnel bit string included in the BIER header, 
determining bit string entry, of the respective bit string entries, in the BIFT based on the first bit position in the tunnel bit string, 
obtaining an adjacency next-hop for a payload of the received BIER packet based on the bit string entry in the BIFT, and 
sending a BIER packet including the payload to the adjacency next-hop” in claim 39.

Claims 23, 32 and 39 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious the aforementioned claimed elements indicated above.

Claims 24-31, 33-38 and 40-44 are allowed by virtue of their dependency on claims 23, 32 and 39 respectively.


4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lu whose telephone number is (571)272-2844.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473   
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473